—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered June 2, 1992, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted, inter alia, of robbery in the first degree and robbery in the second degree after he and a co-defendant, Shakim Harris, committed an armed robbery in a grocery store in Brooklyn (see, People v Harris, 224 AD2d 712 [decided herewith]). We affirm the defendant’s conviction.
The defendant contends that error was committed when his attorney was absent from a sidebar discussion between the court and a prospective juror, Beverly Samuels, after which Samuels was excused. However, because no transcript of the conversation between the court and Samuels was made and because defense counsel did not move to have the conversation reconstructed in any manner when he registered an untimely and pro forma objection thereto (cf., People v Anderson, 223 AD2d 547), the record is insufficient to afford meaningful appellate review of this issue (see, People v Jupiter, 210 AD2d 431; People v Neal, 205 AD2d 711).
The indictment, as amplified by the bill of particulars and annexed exhibits, was not duplicitious (see, People v Del Pilar, 177 AD2d 642).
Under the circumstances of this case, the defendant was not improperly denied his right to a free transcript of the suppression hearing minutes (cf., Matter of Eric W., 68 NY2d 633).
*721We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.